Name: Commission Regulation (EEC) No 3259/86 of 27 October 1986 re-establishing the levying of customs duties on electrical capacitors, fixed or variable, falling within heading No 85.18, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/ 18 Official Journal of the European Communities 28 . 10 . 86 COMMISSION REGULATION (EEC) No 3259/86 of 27 October 1986 re-establishing the levying of customs duties on electrical capacitors, fixed or variable , falling within heading No 85.18, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Malaysia, HAS ADOPTED THIS REGULATION : Article 1 As from 31 October 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Community of the following products originating in Malaysia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff preferences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 3 thereof, Whereas, pursuant to Articles 1 and 1 0 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of electrical capacitors, fixed or vari ­ able, falling within heading No 85.18 , originating in Malaysia, the individual ceiling was fixed at 3 285 000 ECU ; whereas, on 17 October 1986, imports of these products into the Community originating in Malaysia CCT heading No Description 85.18 (NIMEXE code 85.18-all numbers) Electrical capacitors, fixed or variable Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1986. For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12. 1985, p. 1 .